TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-01-00322-CR




                                     Andrew Coffee, Appellant

                                                   v.

                                    The State of Texas, Appellee



  FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 51ST JUDICIAL DISTRICT
      NO. A-99-0794-S, HONORABLE THOMAS J. GOSSETT, JUDGE PRESIDING




                Appellant Andrew Coffee was placed on deferred adjudication community supervision

after pleading guilty to aggravated assault. See Tex. Pen. Code Ann. § 22.02(West 1994). The

district court subsequently adjudicated appellant guilty and imposed sentence of eight years in prison

and a $500 fine.

                Appellant’s court-appointed attorney filed a brief concluding that the appeal is

frivolous and without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738

(1967), by advancing contentions which counsel says might arguably support the appeal. See also

Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie

v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim.

App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). A copy of counsel’s brief

was delivered to appellant, and appellant was advised of his right to examine the appellate record and

to file a pro se brief. No pro se brief has been filed.
               Counsel’s brief concludes, after a thorough discussion of the relevant facts and

applicable law, that the arguable points of error do not present reversible error. We have reviewed

the record and counsel’s brief and agree that the appeal is frivolous and without merit. Further

discussion of the contentions advanced in counsel’s brief would serve no beneficial purpose.

Counsel’s motion to withdraw is granted.

               The judgment of conviction is affirmed.




                                             __________________________________________

                                             David Puryear, Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Puryear

Affirmed

Filed: February 7, 2002

Do Not Publish




                                                2